NUMBER 13-14-00266-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                              IN RE JUAN ANGEL GUERRA


                        On Petition for Writ of Mandamus and
                         Petition for Writ of Habeas Corpus.


                            MEMORANDUM OPINION
                  Before Justices Garza, Benavides, and Perkes
                       Per Curiam Memorandum Opinion1

        Relator, Juan Angel Guerra, filed a petition for writ of mandamus and petition for

writ of habeas corpus in the above cause on May 12, 2014. The underlying proceeding

is a civil forfeiture case. Through eight issues, relator seeks to vacate several different

orders, including orders finding him in contempt, a writ of attachment, an order of

commitment, and a continued commitment order, on grounds that the trial court lacks in

personam jurisdiction over him.


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       By order previously issued, this Court ordered the production of any information or

documents protected by the attorney-client privilege to be stayed. See TEX. R. APP. P.

52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective until

the case is finally decided.”). The Court ordered all other relief requested by relator to

be carried with the case. The Court requested that the real parties in interest, the State

of Texas, receiver Fabian Limas Jr., and Samuel Longoria, or any others whose interest

would be directly affected by the relief sought, to file a response to the petition for writ of

mandamus. See id. R. 52.2, 52.4, 52.8.

       The State of Texas, acting by and through the County and District Attorney of

Cameron County, Texas, duly filed its response on May 30, 2014. According to the

State’s response, this original proceeding should be dismissed either because (1) relator

failed to join a necessary party to this proceeding, or alternatively, (2) this proceeding has

been rendered moot because the State has filed a motion requesting that the trial court

void and vacate all orders issued against relator. The State’s motion requests that the

trial court vacate the writ of attachment, the commitment order, and the continued

commitment order, and also requests that “any and all discovery requests as ordered by

this Honorable Court that were submitted upon Juan A. Guerra as a non-party be found

void and vacated.”

       On or about June 9, 2014, the trial court granted the State’s motion and vacated

the writ of attachment, the commitment order and the continued commitment order issued

against relator. We conclude that this original proceeding is moot. See In re Kellogg

Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (“A case becomes moot if a

controversy ceases to exist between the parties at any stage of the legal proceedings . .

.”); State Bar of Texas v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (stating that, for a

                                              2
controversy to be justiciable, there must be a real controversy between the parties that

will be actually resolved by the judicial relief sought).

       The Court, having examined and fully considered the petition for writ of mandamus

and the response, is of the opinion that this matter has been rendered moot.

Accordingly, the Court LIFTS the stay previously imposed by this Court and DISMISSES

the petition for writ of mandamus as moot. See TEX. R. APP. P. 52.8(a). This dismissal

is without prejudice.

                                                             PER CURIAM


Delivered and filed the
11th day of June, 2014.




                                               3